 

 

Case 3:21-cv-00039-DHB-BKE Document 11 Filed 08/16/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT, «

FOR THE SOUTHERN DISTRICT OF GEORGIA —

 

Nl AUG Ib Pu IB
DUBLIN DIVISION oy .
JONATHAN GUYTON, ) ~
Petitioner,
V. CV 321-039
WARDEN ROBERT ADAMS,
Respondent.
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
GRANTS the motion to proceed IFP, (doc. no. 2), DENIES the motion to stay, (doc. no. 3),
DENIES AS MOOT the motion to appoint counsel, (doc. no. 4), and DISMISSES this
petition filed pursuant to 28 U.S.C. § 2254 without prejudice.

A prisoner seeking relief under § 2254 must obtain a certificate of appealability
(“COA”) before appealing the denial of his application for a writ of habeas corpus. This
Court “must issue or deny a certificate of appealability when it enters a final order adverse to
the applicant.” Rule 11(a) to the Rules Governing Section 2254 Proceedings. This Court

should grant a COA only if the prisoner makes a “substantial showing of the denial of a

 
 

 

Case 3:21-cv-00039-DHB-BKE Document11 Filed 08/16/21 Page 2 of 2

constitutional right.” 28 U.S.C. § 2253(c)(2). For the reasons set forth in the Report and
Recommendation, and in consideration of the standards enunciated in Slack v. McDaniel,
529 U.S. 473, 482-84 (2000), Petitioner has failed to make the requisite showing.
Accordingly, the Court DENIES a COA in this case.! Moreover, because there are no non-
frivolous issues to raise on appeal, an appeal would not be taken in good faith, and Petitioner
is not entitled to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3).

Upon the foregoing, the Court CLOSES this civil action and DIRECTS the Clerk to
enter final judgment in favor of Respondent.

I 7h
SO ORDERED this /b day of August, 2021, at Augusta, Georgia.

fadhy Ll 7c

UNITED STAT oh DISTRICT JUDGE

 

 

‘If the court denies a certificate, the parties may not appeal the denial but may seek a
certificate from the court of appeals under Federal Rule of Appellate Procedure 22.” Rule 11(a)
to the Rules Governing Section 2254 Proceedings.

 
